Name: 66/399/EEC: Council Decision of 14 June 1966 setting up a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry
 Type: Decision
 Subject Matter: agricultural policy;  means of agricultural production;  EU institutions and European civil service
 Date Published: 1966-07-11

 Avis juridique important|31966D039966/399/EEC: Council Decision of 14 June 1966 setting up a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry Official Journal 125 , 11/07/1966 P. 2289 - 2290 Finnish special edition: Chapter 3 Volume 1 P. 0122 Danish special edition: Series I Chapter 1965-1966 P. 0107 Swedish special edition: Chapter 3 Volume 1 P. 0122 English special edition: Series I Chapter 1965-1966 P. 0123 Greek special edition: Chapter 03 Volume 1 P. 0234 Spanish special edition: Chapter 03 Volume 1 P. 0165 Portuguese special edition Chapter 03 Volume 1 P. 0165 COUNCIL DECISION of 14 June 1966 setting up a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (66/399/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Having regard to the draft decision submitted by the Commission; Whereas the Directives on the marketing of seeds and propagating material provide, for the purpose of facilitating their implementation, for a procedure establishing close co-operation between Member States and the Commission ; whereas, in order to achieve such co-operation, a Committee should be set up to carry out the duties devolving upon it under those Directives; Whereas it is desirable that such co-operation extend to all fields covered by those Directives ; whereas that Committee should accordingly be empowered to consider any question relating to those fields; HAS DECIDED AS FOLLOWS: Article 1 A Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (hereinafter called the "Committee") is hereby set up and shall consist of representatives of the Member States with a representative of the Commission as Chairman. Article 2 The Committee shall, in the cases and under the conditions provided for therein, carry out the duties devolving upon it by the Directives on the marketing of seeds and propagating material. It may, moreover, consider any other question arising under such Directives and referred to it by the Chairman, either on his own initiative or at the request of the representative of a Member State. Done at Brussels, 14 June 1966. For the Council The President P. WERNER